Citation Nr: 0317369	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-02 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral 
cataracts, claimed as secondary to exposure to ionizing 
radiation.

2.  Entitlement to service connection for heart disease, 
claimed as secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for hearing loss, 
claimed as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to April 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied the veteran's request to reopen a previously denied 
claim for service connection for bilateral cataracts.  The RO 
also denied the veteran's claims for service connection for 
heart disease and hearing loss.

In his substantive appeal the veteran wrote that he continued 
to have "unwanted dreams" of his exposure to nuclear 
testing.  This statement could be construed as a claim for 
service connection for a psychiatric disability, to include 
post-traumatic stress disorder.  This claim has not been 
adjudicated by the RO, and is referred to that organization 
for appropriate action.

FINDINGS OF FACT

1.  The veteran did not appeal an April 1996 rating decision 
denying service connection for cataracts.

2.  Evidence added to the record since April 1996 is so 
significant that it must be considered in order to fairly 
decide the claim.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying service connection 
for cataracts is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence submitted since the April 1996 rating decision 
is new and material to the veteran's claim for service 
connection for cataracts; that claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001 & 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen Cataracts Claim

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the VCAA was not applicable 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

Since this decision reopens the veteran's claim for service 
connection for cataracts, further assistance is not required 
to aid the veteran in substantiating that claim.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations, except for portions applicable to 
attempts to reopen finally disallowed claims, were not meant 
to confer any rights in addition to those provided by the 
VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  The portions of 
the regulatory changes referable to attempts to reopen 
finally disallowed claims only apply to claims made on or 
after August 29, 2001.  

The veteran sought service connection for cataracts in 1994.  
He asserted that his cataracts developed as a result of the 
radiation exposure he had during service when he witnessed 
nuclear weapons testing.  The RO denied that claim in an 
April 1996 rating decision.  A rating decision becomes final 
when a claimant does not file a notice of disagreement within 
one year after a decision is issued.  38 U.S.C.A. § 7105.  
The veteran did not file a notice of disagreement with the 
1996 rating decision.  Therefore, that decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108.  The 
Court has ruled that, if the Board determines that new and 
material evidence has been submitted, the case must be 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
and which is neither cumulative nor redundant.  38 C.F.R. 
§ 3.156 (2001).  In order to be considered new, evidence must 
not merely summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  

New evidence may be considered material if the new evidence, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance with regard to the 
veteran's cataracts claim was the April 1996 rating decision.  
The Board will consider whether new and material evidence has 
been submitted since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  In addition, service connection for a disorder that 
is claimed to be attributable to radiation exposure during 
service can be accomplished in several ways.  First, certain 
specifically-listed diseases will be presumptively service-
connected under the provisions of 38 U.S.C.A. § 1112(c) (West 
2002).  Second, 38 C.F.R. § 3.311(b) (2002) provides a list 
of "radiogenic diseases" that will be service-connected, 
provided that certain conditions specified in that regulation 
are met.  Third, direct service connection can be established 
by showing that the disease was incurred during or aggravated 
by service.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996).

With regard to the veteran's cataracts claim, the evidence 
that was associated with the claims file prior to the April 
1996 rating decision included private and VA medical records, 
and the veteran's accounts of his experiences witnessing 
nuclear testing during service.  The file also contained 
statements from the U.S. Department of Defense, Defense 
Nuclear Agency, confirming that the veteran had witnessed 
nuclear testing, and providing an estimate of the dose of 
radiation to which the veteran had been exposed.  The file 
contained an analysis and opinion from a VA official, 
concluding that it was unlikely that the veteran's cataracts 
could be attributed to exposure to ionizing radiation during 
service.

The evidence that has been received since April 1996 includes 
additional and more recent private medical records, and 
additional statements from the veteran.  In a July 2002 
hearing before the undersigned Veterans Law Judge, the 
veteran reported that physicians who had treated him for 
cataracts had commented that he had developed cataracts at an 
unusually early age.  The veteran indicated that he 
understood these comments to suggest that his radiation 
exposure may have been a factor in the development of his 
cataracts.

The medical evidence received since April 1996 is cumulative 
inasmuch as it merely confirms the presence of the previously 
noted cataracts.  The veteran's testimony as to what he was 
told by physicians constitutes medical hearsay.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

However, on May 8, 2003, the National Research Council (NRC) 
released a report concerning radiation dose reconstructions 
provided to VA by the Defense Threat Reduction Agency (DTRA) 
(formerly the Defense Nuclear Agency).  That report concluded 
that the current methodology used for estimating radiation 
doses underestimates the upper bounds of doses.  In some 
cases, the methodology might be under-estimating doses by as 
much as 5 times.

VA's Assistant Chief Medical Director for Public Health and 
Environmental Hazzards based her negative opinion as to the 
relationship between ionizing radiation and the veteran's 
cataracts, in large part, on the dose estimate furnished by 
DTRA.  The NRC report raises the possibility that the veteran 
experienced much more radiation exposure than was previously 
estimated.  As such, it is so significant that it must be 
considered in order to fairly adjudicate the claim.  
Therefore, the Board finds that the NRC report constitutes 
new and material evidence sufficient to reopen the claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral cataracts is 
reopened.


REMAND

In a letter dated in December 2002, the Board informed the 
veteran of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002), of the evidence needed to substantiate his claims, and 
of what evidence he was responsible for obtaining.  However, 
the United States Court of Appeals for the Federal Circuit 
has determined that such notice was inadequate because it 
limited the time period for submitting necessary evidence to 
30 days rather than the statutorily mandated one year.  
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003).

Additional evidence is needed to adjudicate the reopened 
claim for service connection for cataracts, as well as the 
claims for service connection for heart disease and hearing 
loss.  The Board has learned that in response to the NRC 
report, DTRA is planning to implement interim procedures for 
providing dose estimates until new permanent procedures can 
be developed and implemented.  A new dose estimate is 
necessary.

As noted above, the veteran has indicated that physicians 
have suggested that his cataracts developed early, possibly 
as a result of radiation exposure during service.  The 
veteran should be afforded the opportunity to submit 
statements or opinions from any physicians who believe such a 
connection to be likely.  See Robinette.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Such an examination is needed to 
obtain an opinion as to the relationship between the 
veteran's current hearing loss and noise exposure during 
service.

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran that 
he has until one year from December 20, 
2002 to respond to the Board's VCAA 
letter, and that among the evidence 
needed to substantiate his claims is 
scientific or medical evidence that his 
heart disease and hearing loss are 
radiogenic diseases, or that his 
cataracts developed at an early age due 
to radiation exposure.

2.  The RO should request that the DTRA 
provide a new radiation dose estimate for 
the veteran.  After obtaining the revised 
dose estimate, the RO should refer the 
claim for service connection for 
cataracts (and any other claim on appeal 
for which there is competent scientific 
or medical evidence that it is 
radiogenic) to VA's Undersecretary for 
Benefits for an opinion in accordance 
with 38 C.F.R. § 3.311(c) (2002).

3.  The veteran should be scheduled for a 
VA audiology examination.  The veteran's 
claims file should be provided to the 
examiner for review.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
hearing impairment is attributable to 
noise exposure, including noise from 
proximity to nuclear weapons testing, 
during service.

After the above actions are completed, if any claim remains 
denied, the RO should prepare a supplemental statement of the 
case.  The case should then be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating 
the form to reflect changes in the law effective on December 
27, 2001.  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In 
the meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



